DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Clams
Claims 18-20 rejected under 35 U.S.C 112(d) has been withdrawn. 
Claim 16 rejected under 35 U.S.C 112(b) has been withdrawn. 
Claims 1-20 remain pending. 
Claim 12 and 16 amendments have been entered. 

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
The Applicant’s argues; 
Claim 1 recites, in part, “a controller coupled to the actuation assembly and configured to control the actuation assembly to apply the force responsive to a trigger signal” and “an ultrasound scanner... configured to generate the trigger signal.” Barry does not disclose at least these elements of claim 1. The Examiner cites to paragraphs 67-69 of Barry to purportedly disclose the combination of elements recited in claim 1. However, contrary to the Examiner’s position, Barry does not teach or suggest that the trigger signal for actuating the application of force is generated by the ultrasound scanner...

…Here again, there is no mention of the ultrasound scanner generating the trigger signal for actuating the application of external force. At most, claim 10 discloses a process which analyzes interfering waves in the signal received from the transducer to determine a dispersion of at least one of a speed and an attenuation of the shear waves. Applicant respectfully submits that for at least 

The Examiner disagrees, Barry teaches an ultrasound scanner (GE Logic 9 ultrasound machine 902) coupled to the probe and the controller (0069; “FIG. 9 shows a computing device 920 in communication with both the ultrasound machine 902 and the signal generator 916.”), wherein the ultrasound scanner is configured to generate the trigger signal, and wherein the ultrasound scanner comprises at least one processor configured to generate an elastography image based at least in part on the echo signals. (0067; “A GE Logic 9 ultrasound machine 902 …. modified to show vibrational sonoelastographic images in the color-flow mode on its display or other output 904. An ultrasound transducer 906…will be connected to the ultrasound machine and placed on top of the region of interest.”; Claim 10; “a processor, connected to the transducer to receive the signal, for analyzing the interfering waves to determine a dispersion of at least one of a speed and an attenuation of the shear waves; and an output for outputting a result of analysis from the processor.”).
Specifically, Barry teaches the ultrasound scanner (GE Logic 9 ultrasound machine 902) is configured to generate the trigger signal. The ultrasound scanner generates the trigger signal through communication with the signal generator 916 and computing device 920. A trigger signal, shear wave, is generated by a two-channel signal generator 916, which is in communication with the ultrasound scanner 902. Since the ultrasound machine 902 works in concert with the signal generator and the signal (emphasis added) to generate the trigger signal. 

The Applicant’s argue; 
Claim 12 recites, as amended in part, “transmitting a command to the actuator to apply an external force against a medium being imaged” and “transmitting tracking ultrasound pulses and receiving echo signals by the probe to track propagation of a shear wave induced by the application of the external force.” Hollender does not disclose at least these elements in the combination recited in claim 12. In fact, Hollender envisions and describes a shear wave system solely reliant on acoustic radiation force (ARF) imaging (see e.g., para 71 describing the array 40 being configured to transmit sufficient ultrasound energy to apply acoustic radiation force) and thus nothing in Hollender can be equated to the “actuator” that applies external force against the imaged medium, as is recited in claim 12. Nor does the Office Action identify with any particularity which component of the system of Hollender is purportedly interpreted to correspond to the “actuator” of claim 12. It is respectfully submitted that claim 12 is not anticipated by Hollender and an indication of the same is requested.

The Examiner disagrees, Hollender discloses, A method of shear wave imaging (0077; “Figure 3A illustrates the shear wave velocity reconstruction using conventional shear wave imaging in which the propagation of a shear wave”) comprising:
generating a plurality of line trigger signals (0079;” generated using multiple simultaneous pushes”; 0082; “generated by push pulses at the positions PI, P2 and P3 so that the shear waves arrive at positions Tl, T2 and T3 at sequentially.”; 0084; “generate a set of sequential shear waves that may be detected at a single tracking location”) by an ultrasound scanner operatively associated with a probe;
receiving the plurality of line trigger signals (0092; “Pulse Sequences…Tracking lines were recorded at the excitation, and with 0.167 mm spacing to either side of the excitation, offset between 1.3 mm and 6.5 mm from the excitation, for a total of 32 lines to the left, one in line with, and 32 lines to the right of each excitation”) by an actuation controller (HIFU piston) communicatively coupled to an actuator (piston mechanical vibrator; 0027; “applied shear wave source comprising an ultrasound transducer and/or mechanical vibrator”)) coupled to the probe (00103; “HIFU piston ((H- 101 , Sonic Concepts, Bothell, WA) was mounted to a translation stage, pointing sideways at the target phantom, and a Siemens 4zlc matrix array ultrasound transducer was positioned opposite the phantom”);
identifying a first trigger signal associated with a push pulse from the plurality of line trigger signals; (0092; “Pulse Sequences…Tracking lines were recorded at the excitation, and with 0.167 mm spacing to either side of the excitation, offset between 1.3 mm and 6.5 mm from the excitation, for a total of 32 lines to the left, one in line with, and 32 lines to the right of each excitation”; also refer to paragraph 0073) and
transmitting a command (0084; “The excitation sources may transmit a displacement pulse sufficient to generate a shear wave in the region of interest.” [The excitation source here is seen as transmitting a command. The excitation source transmitting a command to emit a shear wave, in which, the shear wave is generated by the mechanical vibrator, the actuator, 0084; “shear waves….may be generated with…a mechanical vibrator”]);to the actuator to apply a external force (0026; “externally applied ultrasound array.” [since the mechanical vibrator is coupled the ultrasound array and the ultrasound sound array is externally applied there is an external force]; 0085; “the shear waves may be generated as described herein with an internally inserted ultrasound probe array or an externally applied ultrasound array”) against a medium (excitation positon) being imaged (0084; “two or three excitation sources may be used to generate a set of sequential shear waves that may be detected at a single tracking location. Moreover, an array of tracking locations may be used to detect corresponding sets of shear waves propagating through a single or common one of the tracking locations, and two- dimensional and three- dimensional images may be produced…It should be understood that the shear waves at the source excitation position PI, P2 and P3 may be generated with an ultrasound transducer and/or a mechanical vibrator. The excitation sources may transmit a displacement pulse sufficient to generate a shear wave in the region of interest.”);
transmitting tracking ultrasound pulses (0010; “At least two shear waves may be generated in the target region by ultrasound push beams that overlap by between 5% and 75% of a lateral beamwidth.”) and receiving echo signals (0029; “eceive corresponding echo signals for the tracking pulses in the tracking region”) by the probe (0025; “the echo signals of the sample are detected with an internally inserted ultrasound probe array.”) to track propagation of a shear wave induced by the application of the external force (0010; “the method includes transmitting and receiving one or more tracking pulses prior to one or more of the shear wave excitation”; 0026; “externally applied ultrasound array.” [since the mechanical vibrator is coupled the ultrasound array and the ultrasound sound array is externally applied there is an external force]; 0085; “the shear waves may be generated as described herein with an internally inserted ultrasound probe array or an externally applied ultrasound array”)

The Applicant argues, 
For example, claim 7 recites in part “wherein the controller comprises a feedback logic circuit configured to reduce an error signal based on commanded and actual displacements of the end effector.” The Examiner agrees that Barry, as applied to claim 1, does not disclose this limitation (see Office Action, p. 11) and turns to Mellema to purportedly cure the deficiency. Mellema however does not teach the claimed limitation. The invention of Mellema is directed to removing motion artifacts associated with vibration of the ultrasound transducer. See e.g., Abstract. In other words, the disclosure of Mellema pertains to a system in which the ultrasound transducer probe is mechanically vibrated to induce shear waves in the object (see para 23 of Mellema), and to examples on how to correct for the transducer motion. More specifically, the cited paragraph 31 of Mellema very clearly describes that the transducer is in motion to produce the shear waves and that it is important to remove the motion of the transducer to recover the motion due to shear waves in order to calculate the tissue properties. There is nothing in Mellema that suggests that an actuator with end effectors is commanded to displace, nor of any feedback logic circuit for reducing an error signal based on commanded and _ actual displacements. Therefore, claim 7 is allowable over the cited art for this additional reason and an indication of the same is requested.

The Examiner disagrees, Regarding claim 7, Barry discloses the system of claim 2, Barry fails to teach the following taught by Hollender a feedback logic circuit (0072; “the shear wave generator 22 and the common track location shear wave analyzer 32 may include hardware, such as control and/or analyzing circuits”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the method and device of Barry in view of Hollender teachings of a feedback logic circuit because doing so would improve the control of the shear wave generator (0072 of Hollender)

However, in the same field of the endeavor, Mellema discloses systems and methods for ultrasound elastography with continuous transducer vibration. Mellema discloses, regarding claim 7, that the controller comprises a feedback logic circuit configured to reduce an error signal based on commanded and actual displacements of the end effector (0031; “motion [displacement] detection in ultrasound uses the ultrasound transducer as the reference coordinate. When vibrating the transducer itself in continuous transducer vibration, however, the transducer is in motion to produce shear waves...First, the reference coordinate of motion detection is moving, which adds a constant motion offset to all imaged pixels...Second, the transducer physically pushes on the tissue and causes a compressional deformation in the tissue. Tissue motion due to this effect changes with the location of each images pixel... Third, the vibrating transducer produces shear waves in tissue, which is the signal that is used to estimated tissue mechanical properties. Therefore, it is important to remove motions due to the first two effects in order to recover motions due to shear waves for accurate calculation of tissue mechanical properties” [removing motion due to shear waves is seen as reducing error signal. There is displacements of the end effector which is the motion being removed due to shear waves]). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the method and device 

	The Applicant argues, 
Moreover, in rejecting claims 9, the Examiner agrees that Barry fails to disclose the additional elements added by claim 9, and turns to Hollender to purportedly cure this deficiency. Specifically, the Examiner cites paragraphs 72 and 73 of Hollender to purportedly teach that “the controller is configured to: receive the line trigger signals from the ultrasound scanner... and command the actuation assembly to apply the external force responsive to the first line trigger signal.” Applicant respectfully submits that Hollender does not teach or suggest the commanding of an actuation assembly to apply the external force responsive to the first line trigger signal, as is recited in claim 9. As discussed above, the invention of Hollender does not actually envision or describe inducing shear waves through external excitation. Rather, Hollender describes a system in which the ultrasound transducer array 40 is configured to transmit sufficient ultrasound energy, in the form of acoustic radiation force, to generate a shear wave (see para 71), and the array 40 is controlled by the shear wave generator 22, as noted in para 72. Applicant, thus, respectfully submits that claim 9 patentable over the cited art for this additional reason and an indication of the same is requested.
	
	The Examiner disagrees, Hollender discloses, regarding claim 9, that the system of claim 8, wherein the controller is configured to:
receive the line trigger signals from the ultrasound scanner; (0031; “a signal analyzer configured to transmit tracking pulses in the target region at a tracking position; to receive corresponding echo signals for the tracking pulses at the tracking”)
(0073; “the shear wave generator 22 may generate a first shear wave in the target region 62 at a first excitation source position...the controller 20 can control the array 40 to emit tracking pulses”) and
command the actuation assembly to apply the external force responsive to the at least one first line trigger signal (excitation sources) (0084; “The excitation sources may transmit a displacement pulse sufficient to generate a shear wave in the region of interest.”; 0072;“the controller 20 may include a shear wave generator 22 and the signal analyzer 30 may include a common track location shear wave analyzer 32 may be configured to control the array 40”; 0073; “the shear wave generator 22 may generate a first shear wave in the target region 62 at a first excitation source position...the controller 20 can control the array 40 to emit tracking pulses”; [The excitation sources here is seen as to command the actuation. The excitation source transmitting a command to emit a shear wave, in which, the shear wave is generated by the mechanical vibrator, the actuator, 0084; “shear waves….may be generated with…a mechanical vibrator.” Therefore, the mechanical vibrator is responseive to at least one first line trigger signal, the excitation sources.])

Therefore, the rejection is maintained. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry et al (US 2014/0316267 A1, Pub 2014) (hereinafter Barry).
Regarding claim 1, Barry teaches An ultrasound shear wave elastography (SWE) system (system 900) comprising:
a probe (transducer 906) configured to transmit ultrasound signals toward a target region of a subject and receive echo signals responsive to the ultrasound signals; (0067; “An example of a system 900 according to the preferred embodiment will now be described with reference to FIG. 9. A GE Logic 9 ultrasound machine 902…is modified to show vibrational sonoelastographic images in the color-flow mode on its display or other output 904. An ultrasound transducer 906…will be connected to the ultrasound machine and placed on top of the region of interest. It is a linear array probe; Claim 10; “a transducer for detecting the crawling waves and for outputting a signal representing the interfering waves; a processor, connected to the transducer to receive the signal”)
an actuation assembly (0068; “Two piston vibration exciters 908…The cables 910 and contacts 912”) coupled to the probe (0068; “These sources are too bulky to attach to the transducer 906, so precision aircraft-style flexible cables 910 will be employed to conduct the vibrations towards the surface, The cables 910 and contacts 912 are attached by a frame 914 on each side to the 15 MHz imaging transducer 906 (in the center)”) and configured to apply an external force against the subject for generating a shear wave within the target region (0068; “imaging transducer 906 images a region of interest…and the attached cables 910…are connected in such a way that the entire apparatus can be hand-held and easily placed into position…shear wave signals are generated by a two-channel signal generator 916… and amplified equally by a power amplifier 918…which is connected to the pistons.”);
a controller (signal generator 916) coupled to the actuation assembly and configured to control the actuation assembly to apply the force responsive to a trigger signal; (0068; “The shear wave signals are generated by a two-channel signal generator 916…and amplified equally by a power amplifier 918…, which is connected to the pistons.”; 0069; “FIG. 9 shows a computing device 920 in communication with both the ultrasound macA computing device included in, or in communication with, the signal generator 916 or the ultrasound machine 902 or both can perform all necessary computations. As an illustrative example, FIG. 9 shows a computing device 920 in communication with both the ultrasound machine 902 and the signal generator 916.ine 902 and the signal generator 916.”); and
an ultrasound scanner (GE Logic 9 ultrasound machine 902) coupled to the probe and the controller (0069; “FIG. 9 shows a computing device 920 in communication with both the ultrasound machine 902 and the signal generator 916.”), wherein the ultrasound scanner is configured to generate the trigger signal, and wherein the ultrasound scanner comprises at least one processor configured to generate an elastography image based at least in part on the echo signals. (0067; “A GE Logic 9 ultrasound machine 902 …. modified to show vibrational sonoelastographic images in the color-flow mode on its display or other output 904. An ultrasound transducer 906…will be connected to the ultrasound machine and placed on top of the region of interest.”; Claim 10; “a processor, connected to the transducer to receive the signal, for analyzing the interfering waves to determine a dispersion of at least one of a speed and an attenuation of the shear waves; and an output for outputting a result of analysis from the processor.”)

Regarding claim 2, Barry discloses the system of claim 1, wherein the actuation assembly comprises at least one end effector configured to move relative to the probe to apply the external force against the subject (0068; “two piston vibration exciters 908 will be employed to generated the needed vibrations... These sources are too bulky to attach to the transducer 906, so precision aircraft-style flexible cables 910 will be employed to conduct the vibrations towards the surface. The cables 910 and contacts 912 are attached by a frame 914 on each side of the imaging transducer 906”).

Regarding claim 3, Barry discloses the system of claim 2, wherein the actuation assembly further comprises:
a frame movably joining the least one end effector to the probe; and
(see re-produced Fig. 9 below; 0068; “two piston vibration exciters 908 will be employed to generated the needed vibrations...These sources are too bulky to attach to the transducer 906, so precision aircraft-style flexible cables 910 will be employed to conduct the vibrations towards the surface. The cables 910 and contacts 912 are attached by a frame 914 on each side of the imaging transducer 906”).

    PNG
    media_image1.png
    695
    536
    media_image1.png
    Greyscale

Regarding claim 5, Barry discloses the system of claim 3, further comprising a linear bearing joining the end effector to a stationary portion of the frame (see re-produced Fig. 9 above; 0068; “two piston vibration exciters 908 will be employed to generated the needed vibrations... These sources are too bulky to attach to the transducer 906, so precision aircraft-style flexible cables 910 will be employed to conduct the vibrations towards the surface. The cables 910 and contacts 912 are attached by a frame 914 on each side of the imaging transducer 906”. One of ordinary skill in the art can deduce that the frame 914 must include some form of linear bearing as the cables 910 travel linearly from the exciters 908 through the framework 914 to the contacts 912.).
Regarding claim 6, Barry discloses the system of claim 2, wherein the at least one end effector comprising a pair of end effectors arranged on opposite sides of the probe (see re-produced FIG. 9; 0068;“two piston vibration exciters 908 will be employed to generated the needed vibrations... These sources are too bulky to attach to the transducer 906, so precision aircraft-style flexible cables 910 will be employed to conduct the vibrations towards the surface. The cables 910 and contacts 912 are attached by a frame 914 on each side of the imaging transducer 906”).

Claims 12, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollender et al. (WO 2016/196631 A1, pub 2016) (hereinafter “Hollender”).
Regarding claim 12, Hollender discloses a method of shear wave imaging comprising:
generating a plurality of line trigger signals by an ultrasound scanner operatively associated with a probe;
receiving the plurality of line trigger signals by an actuation controller communicatively coupled to an actuator coupled to the probe;

transmitting a command to the actuator to apply a external force against a medium being imaged;
transmitting tracking ultrasound pulses and receiving echo signals by the probe to track propagation of a shear wave induced by the application of the external force; and
generating a shear wave image data, based at least in part, on the received echo signals (0010; “the method includes transmitting and receiving one or more tracking pulses prior to one or more of the shear wave excitations”; [0073]; “the shear wave generator 22 and the common track location shear wave analyzer 32 may determine a mechanical parameter for the target region 62...by generating and analyzing a plurality if shear waves from a common track location...the shear wave generator 22 may generate a first shear wave in the target region 62 at a first excitation source...the controller 20 can control the array 40 to emit tracking pulses in a region outside of the target region...corresponding echo signals for the tracking pulses...are received by the array 40...determines at least one mechanical parameter of the target region 62 based on at least one parameter of shear wave displacement from each of the at least first, second, and third shear waves displacing tissue... in Figure 1A, a push region is an area that is bounded by the shaped of each push beam...the imaged region is the area over which the echo signals are beamformed... the pushing and tracking pulse sequence may be repeated such that any number of pushing and tracking pulses may be used”; [0088]; “the mechanical parameter(s) may be used to form an ultrasound image, such as a B-mode image or an ARFI image”; 0026; “externally applied ultrasound array.” [since the mechanical vibrator is coupled the ultrasound array and the ultrasound sound array is externally applied there is an external force]; 0085; “the shear waves may be generated as described herein with an internally inserted ultrasound probe array or an externally applied ultrasound array”).

Regarding claim 15, Hollender discloses the method of claim 12, further Hollender discloses, comprising coupling a plurality of second trigger signals to an ultrasound probe controller to cause the
probe to transmit the tracking ultrasound pulses and receive the echo signals ([0073]; “the controller 20 can control the array 40 to emit tracking pulses...corresponding echo signals for the tracking pulses are received by the array 40”).

Regarding claim 19, Hollender discloses the method of claim 12, further Hollender discloses, of controlling the ultrasound probe to transmit ultrasound pulses configured to acquiring B-mode image data response to at least some of the plurality of Hine trigger signals ([0088]; “the mechanical parameter(s) may be used to form an ultrasound image, such as a B-mode image”).

Regarding claim 20, Hollender discloses the method of claim 19, further Hollender discloses, comprising generating a B-mode image based on the B-mode ([0071]; “the array 40 may also be configured to interrogate the tissue medium 60...using ARFI or B-mode imaging techniques to monitor the tissue through time before and/or after the shear wave excitation force has been applied”; [0088]; “the mechanical parameter(s) may be used to form an ultrasound image, such as a B-mode image or an ARFI image”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barry, as applied to claims 2 and 3 above, in view of Mellema et al. (US2018/0296191 A1, Pub 2018), (hereinafter “Mellema”).
Regarding claim 4, Barry discloses the system of claim 3. However, Barry fails to specifically teach of a voice coil actuator.
Mellema discloses, regarding claim 4, that the actuator comprises a voice call actuator (0023;, “in this system, the transducer 12 is mechanically vibrated by an actuator 14, which causes the transducer 12 to oscillate in the axial direction...the actuator 14 can be a mechanical actuator, such as a voice coil actuator”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply voice coil actuator as taught by Mellema, as to provide Barry’s ultrasound shear wave elastography system with the implementation of a motor. The motivation to make such a modification would be to ensure providing the system with high precision, low friction actuation of the movable portion of the assembly.


Claims 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barry, as applied to claims 2 and 3 above, in further view of in view of in view of Hollender et al. . (WO 2016/196631 A1, pub 2016), (hereinafter “Hollender”) in view of Mellema et al. (US2018/0296191 A1, Pub 2018), (hereinafter “Mellema”).
Regarding claim 7, Barry discloses the system of claim 2, and of an analyzing circuit (0072; “the shear wave generator 22 and the common track location shear wave analyzer 32 may include hardware, such as control and/or analyzing circuits”). 
However, Barry fails to specifically teach of a feedback logic circuit configured to reduce error.
Mellema discloses, regarding claim 7, that the controller cormprises a feedback logic circuit configured to reduce an error signal based on commanded and actual displacements of the end effector (0031; “motion [displacement] detection in ultrasound uses the ultrasound transducer as the reference coordinate. When vibrating the transducer itself in continuous transducer vibration, however, the transducer is in motion to produce shear waves...First, the reference coordinate of motion detection is moving, which adds a constant motion offset to all imaged pixels...Second, the transducer physically pushes on the tissue and causes a compressional deformation in the tissue. Tissue motion due to this effect changes with the location of each images pixel... Third, the vibrating transducer produces shear waves in tissue, which is the signal that is used to estimated tissue mechanical properties. Therefore, it is important to remove motions due to the first two effects in order to recover motions due to shear waves for accurate calculation of tissue mechanical properties”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply feedback logic circuit as taught by Mellema, as to provide Barry’s ultrasound shear wave elastography system with the ability to self-correct. The motivation to make such a modification would be to reduce the error signal between the desired displacement of the tissue versus the actual measured displacement of the tissue—to get the two values closer to one another.

Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barry, as applied to claim 1 above, in view of Hollender et al. . (WO 2016/196631 A1, pub 2016), (hereinafter “Hollender”).
Regarding claim 8, Barry discloses the system of claim 1. However, Barry fails to specifically teach of generating a sequence of line trigger signals.
Hollender discloses, regarding claim 8, that the ultrasound scanner is configured to generate a sequence of line trigger signals for controlling shear wave imaging, wherein the sequence of line trigger signals includes a first line trigger signal for generating a shear wave in the target tissue, and a olurality of seconed fine trigger signals for controlling the orobe to transmit 2 series of tracking pulses toward the target tissue ([0073]; “the shear wave generator 22 may generate a first shear wave in the target region 62 at a first excitation source...the controller 20 can control the array 40 to emit tracking pulses in a region outside of the target region...the pushing and tracking pulse sequence may be repeated such that any number of pushing and tracking pulses may be used”. Hollender discloses the triggering of the generation of shear wave and of tracking pulses.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the sequence of line trigger signals as taught by Hollender, as to provide Barry’s ultrasound shear wave elastography system with the ability of triggering both the generation of shear waves and ultrasound tracking pulses; respectively. The motivation to make such a modification would be to ensure that before ultrasound tracking pulses are triggered, shear waves have been generated in the target of interest.

Regarding claim 9, Barry as modified discloses all the element above in claim 8; however, Barry fails to specifically teach of identifying the first line trigger signal and commanding the system to apply external force.
Hollender discloses, regarding claim 9, that the system of claim 8, wherein the controller is configured to:
receive the line trigger signals from the ultrasound scanner;
identify the first line trigger signal; and
command the actuation assembly to apply the external force responsive to the at least one first line trigger signal (Hollender teaches in [0072], “the controller 20 may include a shear wave generator 22 and the signal analyzer 30 may include a common track location shear wave analyzer 32 may be configured to control the array 40”; as well as in [0073], “the shear wave generator 22 may generate a first shear wave in the target region 62 at a first excitation source position...the controller 20 can control the array 40 to emit tracking pulses”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the controller as taught by Hollender, as to provide to Barry’s ultrasound shear wave elastography system with the ability to receive line trigger signals, identify the first line trigger signal, and command the application of external force. The motivation to make such a modification would be to ensure that the first line trigger signal, signals the generation of shear waves instead of triggering ultrasound tracking pulses first.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barry in view of Hollender, as applied to claim 9 above, in further view of Forsell (US20170148437 A1, pub 2017).
Regarding claim 10, Barry and Hollender disclose the system of claim 9. However, both Barry and Hollender fail to specifically teach of determining a time gap between the incoming and preceding line trigger signals and exceeding a time gap predetermined threshold.
Forsell discloses, regarding claim 10, that the controller is configured to determine a time gap between each incoming line trigger signal and a preceding line trigger signal and to identify the first line trigger signal responsive to a determination that the time gan exceeds a predetermined threshald value (Forsell teaches in [0223-0224], “supplying a train of two or more electrical pulse in a row, said train having a first electrical pulse at the start of the pulse train and having a second electrical pulse at the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the time gap and predetermined threshold as taught by Forsell, as to provide the ultrasound shear wave elastography system as taught by Barry and Hollender with the ability to track what type of beam is being triggered—that that generates a shear wave or an ultrasound tracking pulse. The motivation to make sucha modification would be to ensure the system is aware of what type of beam to trigger based on the time gap.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barry in view of Hollender, as applied to claim 9 above, in further view of Halmann et al. (US20180256132 A1), hereinafter “Halmann”.
Regarding claim 11, Barry and Hollender disclose the system of claim 9. However, both Barry and Hollender fail to specifically teach of retrieving a predetermined threshold based on the imaging application.
Halmann discloses, regarding claim 11, that the controller is configured to retrieve one of a plurality of precetermined threshold values responsive to a selection of an imaging application ( [0066]; “where the one or more processors of the imaging system adjust one or more acquisition parameters and/or an ultrasound mode of operation for the imaging system. Non-limiting examples of acquisition parameters that may be adjusted include gain, depth of focus, transmit and receive apertures, frequency, changes between multiline acquisition, multiline transmit and the like. Non-limiting examples of ultrasound modes include B-mode, Doppler mode, A-mode, M-mode, spectral Doppler, strain, strain rate, and the like”. It is clear to one of ordinary skill in that art that in the case of Halmann the processor is doing the retrieving and the threshold is the acquisition parameter boundaries set for the given imaging mode}.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply retrieving a predetermined threshold based ona imaging application selection as taught by Halmann, as to provide the ultrasound shear wave elastography system as taught by Barry and Hollender with the ability to work regardless of the imaging application being used. The motivation to make such a modification would be to ensure that regardless of the imaging modality, that there is a predetermined threshold that works for that type of modality to determine the mechanical properties of the target tissue.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hollender, as applied to claim 12 above, in view of Mellema et al. (US2018/0296191 A1), hereinafter “Mellema”.
Regarding claim 13, Hollender discloses the method of claim 12, and a circuit for analyzing the feedback ( [0072]; “the shear wave generator 22 and the common track location shear wave analyzer 32 may include hardware, such as control and/or analyzing circuits”). However, Hollender fails to specifically teach of feedback logic circuit for reducing error from the desired versus measured output of the actuator.
Mellema discloses, regarding claim 13, of coupling a control signal representative of the command to a feedback logic circult to reduce an error signal computed fram the command and a measured output of the actuator (0031; “motion [displacement] detection in ultrasound uses the ultrasound transducer as the reference coordinate. When vibrating the transducer itself in continuous transducer vibration, however, the transducer is in motion to produce shear waves...First, the reference coordinate of motion detection is moving, which adds a constant motion offset to all imaged pixels...Second, the transducer physically pushes on the tissue and causes a compressional deformation in the tissue. Tissue motion due to this effect changes with the location of each images pixel...Third, the vibrating transducer produces shear waves in tissue, which is the signal that is used to estimated tissue mechanical properties. Therefore, it is important to remove motions due to the first two effects in order to recover motions due to shear waves for accurate calculation of tissue mechanical properties”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the feedback logic circuit as taught by Mellema, as to provide the method of shear wave imaging as taught by Hollender with the ability to self- correct. The motivation to make such a modification would be to .

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hollender in view of Mellema, as applied to claim 13 above, in further view of Herscher et al. (US9277955 B2), hereinafter “Herscher”.
Regarding claim 14, Hollender and Mellema disclose the method of claim 13. However, both Hollender and Mellema fail to specifically teach of implementing a PID controller.
Herscher discloses, regarding claim 14, that the feedback logic circuit implements a propartional-integral-cderivative (PiD} controller (column 3, lines 21-25, “whereby the PID controller modulates total input voltage to the power amplifier block such that the output of power from the circuit is maintained within a range about the power output set point in response to measured impedance”. It would be obvious to one of ordinary skill in the art to implement a PID controller for computing corrections to be applied to the control signal as Herscher has done with modulating input voltage. One of ordinary skill would modify this to apply the PID controller to the error signal due to discrepancies between the commanded displacement and the actual displacement measured. ).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a PID controller as taught by Herscher, as to provide the method of shear wave imaging as taught by Hollender and Mellema with the ability to compute corrections to be applied to the control signal. The .

Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hollender, as applied to claim 12 above, in view of Forsell (US20170148437 A1).
Regarding claim 16, Hollender discloses the method of claim 12. However, Hollender fails to specifically teach of comparing the time gap between the current and preceding trigger signal to a predetermined threshold.
Forsell discloses, regarding claim 16, that the identifving the first trigger signal incudes comparing a time gap between a current trigger signal and a preceding trigger signal te a predetermined threshold value and identifying the current trigger signal and the first trigger signal responsive to a determination that the time gap exceeds the predetermined threshold value (0223-0224; “supplying a train of two or more electrical pulse in a row, said train having a first electrical pulse at the start of the pulse train and having a second electrical pulse at the end of the pulse train, and the lengths of the second time intervals between successive trailing edge of the second electrical pulse in a first pulse train and leading edge of the first electrical pulse of a second pulse train”. It would be clear to one of ordinary skill in the art that Forsell discloses time intervals (aka time gaps as the Applicant would say) and at least two trigger signals. The time constant is not a variable and thus must be predetermined).


Regarding claim 17, Hollender fails to specifically teach of the time gap being less than or equal to the predetermined threshold.
Forsell discloses, regarding claim 17, that the transmitting of at least sorne of the tracking ulirasound pulses occurs upon determination that the time gap is less than or equal to the predetermined threshold value ( [0223-0224]; “supplying a train of two or more electrical pulse in a row, said train having a first electrical pulse at the start of the pulse train and having a second electrical pulse at the end of the pulse train, and the lengths of the second time intervals between successive trailing edge of the second electrical pulse in a first pulse train and leading edge of the first electrical pulse of a second pulse train”. It would be clear to one of ordinary skill in the art that Forsell discloses time intervals (aka time gaps as the Applicant would say) and at least two trigger signals. The time constant is not a variable and thus must be predetermined).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the time gap and threshold as taught by Forsell, as to provide the method of shear wave imaging as taught by .

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hollender, as applied to claim 12 above, in further view of Halmann et al. (US20180256132 A1, pub 2018), (hereinafter “Halmann”).
Regarding claim 18, Hollender discloses the method of claim 12. However, Hollender fails to specifically teach of selecting a stored threshold value based on the selection of imaging modality.
Halmann discloses, regarding claim 18, of selecting one of a plurality of stored thresholed values responsive to an indication of a selected imaging application and using the selected threshold value as the predetermined threshold value when identifying the first trigger signal ([0065; “the examination related tasks performed by the processor include triggering acquisition and storage of ultrasound data”; as well as in [0066]; “where the one or more processors of the imaging system adjust one or more acquisition parameters and/or an ultrasound mode of operation for the imaging system. Non-limiting examples of acquisition parameters that may be adjusted include gain, depth of focus, transmit and receive apertures, frequency, changes between multiline acquisition, multiline transmit and the like. Non-limiting examples of ultrasound modes include B-mode, Doppler mode, A-mode, M-mode, spectral Doppler, strain, strain rate, and the like”. It would be clear to one of ordinary skill in the art that in the case of Halmann the processor is doing the retrieving and the threshold is the acquisition parameter boundaries set for the given imaging mode}.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply selecting threshold values based on the imaging modality as taught by Halmann, as to provide the ability for the method as taught by Hollender to work regardless of the imaging application being used. The motivation to make such a modification would be to ensure that regardless of the imaging modality, that there is a predetermined threshold that works for that type of modality to determine the mechanical properties of the target tissue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793